  Case 4:20-cr-06002-SAB           ECF No. 48       filed 02/24/20      PageID.116 Page 1 of 1

      United States District Court, Eastern District of Washington
                             Magistrate Judge Mary K. Dimke
                                          Richland

 USA v. ANGELICA VIVIANA SANCHEZ                      Case No.       4:20-CR-6002-SAB-2

      Richland Video Conference (MKD @ Yakima; Counsel and Defendant @ Richland)
                    The Defendant agreed to appear via video conference.

 Detention Hearing:                                                                     02/24/2020


 ☒ Sara Gore, Courtroom Deputy [R]                   ☒ Benjamin Seal, US Atty [Y]
 ☒ Tonia Ramirez, Courtroom Deputy [Y]               ☒ Douglas McKinley, Defense Atty
 ☒ Carrie Valencia, US Probation / Pretrial          ☒ Interpreter – Frank Barcelo
   Services [Y]
 ☒ Defendant present ☒ in custody USM                ☐ Defendant not present / failed to appear
                     ☐out of custody

 ☒ Defendant continued detained                      ☐ Conditions of Release imposed
                                                     ☐ 199C Advice of Penalties/Sanctions

                                            REMARKS

        USA proffered the pretrial services report and concurs with its recommendation of continued
detention of the Defendant.
        USA argued why the Court should detain the Defendant and why there are no conditions of
release which will reasonably assure Defendant’s appearance as required and/or the safety of the
community.

        Colloquy between Court and USA re timeline of the different dates of arrests.

       Defense counsel argued why the Defendant should be released. Defendant is willing to have GPS
monitoring and a small modest bail.


        The Court ordered:
            1. USA’s Motion for Detention is granted.
            2. That there is no combination of conditions to assure the Defendant’s appearance as
               required or conditions to ensure that Defendant is not a danger to the community.
            3. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/R-326              Time: 1:17 p.m. – 1:31 p.m.                                  Page 1
